DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of group I, claims 1-20, in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2001/87266 (‘266) in view of Docusate Sodium, A pharmaceutical Guide of Excipients, https://www.pharmaexcipients.com/news/docusate-sodium-a-pharmaceutical-grade-excipient/ , 2017 (Herein after referred as Docusate Sodium.  ‘266 is reference of record from IDS filed 9/16/2020.

‘266 does not expressly teach docusate sodium being incorporated into the suspension composition.
Docusate sodium teaches docusate sodium as useful as surfactant for formulating liquid suspensions (see second paragraph). 
It would have been obvious to one of ordinary skill in the art to incorporate docusate sodium into the medroxyprogesterone acetate suspension of ‘266.
One of ordinary skill in the art would have been motivated to incorporate docusate sodium into the medroxyprogesterone acetate suspension of ‘266 since docusate sodium is known to be useful in formulating liquid suspension and surfactants are known to impart stability and re-suspendibility of the suspension of ‘266. Therefore, incorporating well-known surfactants such as docusate sodium into the suspension composition of ‘266 would be reasonably expected to be successfully.  






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627